Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention 1, claims 1-14, in the reply filed on 9/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arcaro et al. (U.S. 11,020,221).
Regarding claim 1, Arcaro et al. discloses a prosthetic heart valve, comprising: a stent (1102, Fig. 4) extending in a longitudinal direction and having a collapsed condition (Fig. 9) and an expanded condition (Fig. 1), the stent (1102) including a plurality of struts (1122) forming cells (1238, Fig. 7) and a plurality of commissure attachment features (1120) spaced apart in an annular direction of the stent (1102), each of the commissure attachment features (1120) being attached to select ones of the struts (as shown in Fig. A, derived from Fig. 4) and extending in a medial direction of the stent (Fig. 4), as the commissure attachment features (1120) are positioned diagonally in the medial direction of the stent; and a valve assembly (104 and 106, Fig. 1) secured to the plurality of the commissure attachment features (1120), the valve assembly including a cuff (106) and a plurality of leaflets (104), each of the leaflets having a free edge (col. 10, lines 11-16) and being capable of alternating between an open position and a closed position (col. 10, lines 16-27).

    PNG
    media_image1.png
    895
    705
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    594
    471
    media_image2.png
    Greyscale

Regarding claim 2, Arcaro et al. discloses the valve of claim 1, wherein each of the commissure attachment features (1120) extends substantially orthogonal to the annular direction of the stent (1102), as the stent (1102) extends a substantial amount in a direction orthogonal to the annular direction.
Regarding claim 3, Arcaro et al. discloses the valve of claim 1, wherein the stent (1102) and the commissure attachment features (1120) are integrally formed (Fig. 4).
Regarding claim 4, Arcaro et al. discloses the valve of claim 1, wherein the stent (1102) and the commissure attachment features (1120) are formed of Nitinol (col. 16, lines 23-26).
Regarding claim 5, Arcaro et al. discloses the valve of claim 1, wherein each one of the commissure attachment features (1120) is located in an annulus section of the stent (1102), as the stent is positioned in the annulus of the heart valve (Fig. 45), and therefore the annulus section of the stent could be interpreted as being the entire stent as there are no other sections required by the claim limitations.
Regarding claim 8, Arcaro et al. discloses that the commissure attachment features (1120) may include an eyelet (2024a, Fig. 20; col. 26, lines 56-61).
Regarding claim 9, Arcaro et al. discloses the valve of claim 8, wherein the eyelet (2024a) is spaced in the medial direction from a luminal surface of the stent (1102), as the eyelet (2024a) extends past the luminal surface of the stent and therefore at least a portion of it is spaced apart from the luminal surface.
Regarding claim 10, Arcaro et al. discloses the valve of claim 1, wherein the cuff (106) is disposed on a luminal surface of the stent (1102; Fig. 2).
Regarding claim 11, Arcaro et al. discloses the valve of claim 1, wherein two of the leaflets (1180, Fig. 1) are sutured to each of the commissure attachment features (1120; col. 22, lines 43-45; Fig. 12).
Regarding claim 12, Arcaro et al. discloses the valve of claim 1, wherein each of the commissure attachment features (1120) has a side (as shown in Fig. B, derived from Fig. 5) attached to the stent (1102) and an arcuate edge (as shown in Fig. B) extending between a distal end of the side (as shown in Fig. B) and a proximal end (as shown in Fig. B) of the arcuate edge (as shown in Fig. B) spaced in the medial direction from the stent (1102), as the commissure attachment features (1120) taper inwardly (Fig. 6), and therefore are positioned medially to other portions of the stent (1102).
Regarding claim 13, Arcaro et al. discloses the valve of claim 1, wherein the stent (1102) includes three of the commissure attachment features (1120; Fig. 1).
Regarding claim 14, Arcaro et al. discloses the valve of claim 1, wherein the cells are connected to one another in a plurality of annular rows (1240, Fig. 3) about the stent (1102), each one of the plurality of commissure attachment features (1120) being disposed in a predetermined one of the annular rows (1252), as the commissure attachment features (1120) extend from this row and could be interpreted as also being a part of the row.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arcaro et al. (U.S. 11,020,221) as applied to claim 1, in view of White (U.S. 9,700,442).
Regarding claims 6-7, Arcaro et al. discloses the valve of claim 1. Arcaro et al. does not disclose that a width of the commissure attachment feature in the medial direction is about 3.0 mm or less (claim 6) or that a width of the commissure attachment feature in the medial direction is between about 2.0 mm and about 2.5 mm (claim 7). White discloses a prosthetic heart valve analogous to that of Arcaro et al. White has commissure attachment features (2519, Fig. 6a) which may have a width in the medial direction of 0.001-0.100 inches (col. 17, lines 12-14), or 0.0254-2.54 mm, which overlaps the ranges of about 3.0 mm or less and between about 2.0 mm and about 2.5 mm. White also discloses that the dimensions of the strut can be chosen in accordance with the desired use and implantation site of the valve (col. 16, lines 66-67). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Arcaro et al. with the teachings of White by modifying the width of the commissure attachment feature in the medial direction to a value which may be between about 2.0 mm and about 2.5 mm in order to tailor the valve to needs of the desired use and implantation site.
Additionally, it is stated in the MPEP 2144.04 IV A that, “where the only difference between the prior art and the claims a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device.” As such, the limitations that a width of the commissure attachment feature in the medial direction is about 3.0 mm or less or is between about 2.0 mm and about 2.5 mm are not considered to add patentable weight to the claim, as a device with these dimensions would not perform differently from the device of Arcaro et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774